UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [Missing Graphic Reference] FORM 10-K [Missing Graphic Reference] [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended January 31, 2016 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to PACIFICORP HOLDINGS, LTD. (Exact name of registrant as specified in its charter) Nevada 000-55467 47-2055848 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 500 N. Rainbow Road, Suite 300 Las Vegas, NV 89107 (Address of principal executive offices) 702-448-4138 (Registrant’s Telephone Number) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes[ ]No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes[ ]No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes[ ]No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[ ]No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [ ] Accelerated Filer[ ] Non-Accelerated Filer[ ] Smaller Reporting Company [X] 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[X]No [ ] The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of April 21, 2016 was $23,900 based upon the price ($0.1), our common stock is not presently traded, but is quoted on the OTC Bulletin Board. The selling shareholders may sell their shares at $0.01per share or at prevailing market prices or privately negotiated prices. This number of shares of common stock are held by persons other than executive officers, directors and five percent stockholders of the registrant without conceding that any such person is an “affiliate” of the registrant for purposes of the federal securities laws. As of April 21, 2016, there were 8,390,000 shares of the registrant’s $0.001par value common stock issued and outstanding. Documents incorporated by reference: None 2 Table of Contents Page PART I Item 1 Business 5 Item 1A Risk Factors 7 Item 1B Unresolved Staff Comments 7 Item 2 Properties 7 Item 3 Legal Proceedings 7 Item 4 [REMOVED AND RESERVED] 7 PART II Item 5 Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Item 6 Selected Financial Data 9 Item 7 Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A Quantitative and Qualitative Disclosures about Market Risk 11 Item 8 Financial Statements and Supplementary Data 12 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 13 Item 9A Controls and Procedures 13 Item 9B Other Information 14 PART III Item 10 Directors and Executive Officers and Corporate Governance 14 Item 11 Executive Compensation 17 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 18 Item 13 Certain Relationships and Related Transactions 19 Item 14 Principal Accountant Fees and Services 19 PART IV Item 15 Exhibits 20 3 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These forward-looking statements are not historical facts but rather are based on current expectations, estimates and projections. We may use words such as “anticipate,” “expect,” “intend,” “plan,” “believe,” “foresee,” “estimate” and variations of these words and similar expressions to identify forward-looking statements. These statements are not guarantees of future performance and are subject to certain risks, uncertainties and other factors, some of which are beyond our control, are difficult to predict and could cause actual results to differ materially from those expressed or forecasted. These risks and uncertainties include the following: · The availability and adequacy of our cash flow to meet our requirements; · Economic, competitive, demographic, business and other conditions in our local and regional markets; · Changes or developments in laws, regulations or taxes in our industry; · Actions taken or omitted to be taken by third parties including our suppliers and competitors, as well as legislative, regulatory, judicial and other governmental authorities; · Competition in our industry; · The loss of or failure to obtain any license or permit necessary or desirable in the operation of our business; · Changes in our business strategy, capital improvements or development plans; · The availability of additional capital to support capital improvements and development; and · Other risks identified in this report and in our other filings with the Securities and Exchange Commission or the SEC. This report should be read completely and with the understanding that actual future results may be materially different from what we expect. The forward-looking statements included in this report are made as of the date of this report and should be evaluated with consideration of any changes occurring after the date of this Report. We will not update forward-looking statements even though our situation may change in the future and we assume no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. Use of Term Except as otherwise indicated by the context, references in this report to “Company”, “PCFP”, “we”, “us” and “our” are references to Pacificorp Holdings, Ltd.All references to “USD” or United States Dollars refer to the legal currency of the United States of America. 4 PART I ITEM 1. BUSINESS Corporate History We were incorporated on October 6, 2014 and are a startup exploration company without mining operations and we are in the business of mineral exploration. We have no revenues, have achieved losses since inception, have been issued a going concern opinion by our auditors and rely upon the sale of our securities to fund operations. We have not implemented our business plan to date. In order complete Phase 1, with an estimated cost of $7,800 and Phase II, with an estimated cost of $22,374 of our anticipated exploration program. We will need to raise additional funds, with Phase 1 expected to commence between May 1, 2016 and July 31, 2016. To date we have not commenced our exploration program. We are having to raise additional funds of approximately $110,000 commencing immediately, to allow us sufficient time to raise the additional capital and to meet our operations, exploration requirements.There is no assurance that a commercially viable copper, lead, zinc, and tungsten mineral deposit exists on our mining claims. Further exploration will be required before a final evaluation as to the economic and legal feasibility of our mining claims can be determined. Even if we complete our current exploration program and it is successful in identifying a copper, lead, zinc, and tungsten deposit, we will have to spend substantial funds on further drilling and engineering studies before we will know if we have a commercially viable mineral deposit or reserve. We entered into a verbal agreement with our consulting Geologist DA Bending to act as an agent to prospect, locate, stake claims, register claims and provide a preliminary geological report for us, and is comprised of one claim block of 12 claims or 240 acres, respectively. The claims are located in the Ruby Valley Approximately 83km southeast of Elko Nevada.The nearest commercial airport is at Reno, approximately 360 road miles from the property. The cost associated with the acquisition of the property and providing us with a geological report was the sum of $15,000, for a 100% interest in the property. Due to a clerical error the claims are currently in the name of our consulting geologist with the State of Nevada. Our consulting geologist has since executed a quit claim deed, and the claims will be transferred to us at a cost of $10 per claim. There is no electrical power that can be utilized on the claim other than electrical power that can be provided by gas or diesel generators that we would bring on site. Immediately prior to the commencement of exploration activities we will then seek to enter into formal agreement(s) to secure Mr.Bending's time and confirm the budget he has recommended. In the event that Mr. Bending is not available to carry out the exploration program, this will allow us to hire another geologist to commence our exploration program. Wan Soo Lee and Kook Chong Yoo, our directors and officers have not visited the property yet, and have had no previous experience in mineral exploration or operating a mining company, and will rely on our consulting geologist DA Bending and other industry professionals to assist in the exploration of the Delcer Buttes Property. Plan of Operation Our plan of operation or objective is to conduct exploration activities on our mining claims in order to assess whether they possess commercially exploitable mineral deposits. We are presently in the exploration stage of our business and we can provide no assurance that commercially viable mineral deposits exist on our mineral claims or that we will discover commercially exploitable levels of mineral resources on our properties, or if such deposits are discovered, that we will enter into further substantial exploration programs. Further exploration is required before a final evaluation as to the economic and legal feasibility is required to determine whether our mineral claims possess commercially exploitable mineral deposits. We have not, nor has any predecessor, identified any commercially exploitable reserves of these minerals on our mineral claims, and we are planning a four phase program to explore our claims. The claims are not accessible all year round, there are periods where our claims may be un-accessible each year due to snow in the area. This means that our exploration activities may be limited to a period of about eight to nine months per year. We have no current plans to change our business activities from mineral exploration or to combine with another business. It is possible that beyond the foreseeable future that if our mineral exploration efforts fail and world demand for the minerals we are seeking drops to the point that it is no longer economical to explore for these minerals we may need to change our business plans. However, until we encounter such a situation we intend to explore for minerals in USA or elsewhere. We anticipate that we will incur over the next twelve months the following expenses: Category Planned Expenditures Over The Next 12 Months (US$) Legal and Accounting Fees $ Office Expenses - Mineral Property Exploration Expenses TOTAL $ Our total expenditures over the next twelve months are anticipated to be approximately $50,174. Our cash on hand as of January 31, 2016 is $3,358. We do not have sufficient cash on hand to fund our operations for the next twelve months. We also require additional financing in order to commence exploration on our mining concessions. 5 Insurance We do not maintain any insurance and do not intend to maintain insurance in the future. Because we do not have any insurance, if we are made a party to a liability action, we may not have sufficient funds to defend the litigation. If that occurs a judgment could be rendered against us that could cause us to cease operations. Competition We compete with other mineral resource exploration and development companies for financing and for the acquisition of new mineral properties. Many of the mineral resource exploration and development companies with whom we compete have greater financial and technical resources than us. Accordingly, these competitors may be able to spend greater amounts on acquisitions of mineral properties of merit, on exploration of their mineral properties and on development of their mineral properties. In addition, they may be able to afford greater geological expertise in the targeting and exploration of mineral properties. This competition could result in competitors having mineral properties of greater quality and interest to prospective investors who may finance additional exploration and development. This competition could adversely impact our ability to finance further exploration and to achieve the financing necessary for us to develop our mineral properties. Research and Development Expenditures We have not incurred any research expenditures since our incorporation. Patents and Trademarks We do not own, either legally or beneficially, any patent or trademark. Employees; Identification of Certain Significant Employees Currently, our board of directors devotes approximately 10-15hours a week of their time to our operations. We currently have no other employees, other than our board members. We will also frequently use third party consultants to assist in the completion of various projects. Third parties are instrumental to keep the development of projects on time and on budget. Government Regulation If we decide to continue with the acquisition and exploration of mineral properties, we will be required to comply with all regulations, rules and directives of governmental authorities and agencies applicable to the exploration of minerals. All mineral exploration activities carried out on a mineral claim or mining lease must be done in compliance within the jurisdiction’s Bureau of Mines. This applies to all mines during exploration, development, construction, production, closure, reclamation and abandonment. It outlines the powers of the Chief Inspector of Mines to inspect mines, the procedures for obtaining permits to commence work in, on or about a mine and other procedures to be observed at a mine. Additionally, the provisions of the Health, Safety and Reclamation Code for mines contain standards for employment, occupational health and safety, accident investigation, work place conditions, protective equipment, training programs, and site supervision. Also, the Mineral Exploration Code contains standards for exploration activities including construction and maintenance, site preparation, drilling, trenching and work in and about a water body. Additional approvals and authorizations may be required from other government agencies, depending upon the nature and scope of the proposed exploration program. If the exploration activities require the falling of timber, then either a free use permit or a license to cut must be issued by the state. Items such as waste approvals may be required from the State if the proposed exploration activities are significantly large enough to warrant them. Waste approvals refer to the disposal of rock materials removed from the earth which must be reclaimed. An environmental impact statement may be required. We will also have to sustain the cost of reclamation and environmental remediation for all exploration work undertaken. Both reclamation and environmental remediation refer to putting disturbed ground back as close to its original state as possible. Other potential pollution or damage must be cleaned-up and renewed along standard guidelines outlined in the usual permits. Reclamation is the process of bringing the land back to its natural state after completion of exploration activities. Environmental remediation refers to the physical activity of taking steps to remediate, or remedy, any environmental damage caused. The amount of these costs is not known at this time as we do not know the extent of the exploration program that will be undertaken beyond completion of the recommended work program. Because there is presently no information on the size, tenor, or quality of any resource or reserve at this time, it is impossible to assess the impact of any capital expenditures on earnings, our competitive position or on us in the event a potentially economic deposit is discovered. 6 If we anticipate disturbing ground during our mineral exploration activities, we may be required to make an application to the State for a permit. We do not anticipate any difficulties in obtaining a permit, if needed. Initial exploration activities (grid establishment, geological mapping, soil sampling, geophysical surveys) do not involve ground disturbance and as a result do not, at this time, require a work permit. Any follow-up trenching and/or drilling will require permits, applications for which will be submitted well in advance of the planned work. If we enter the production phase, of which there is no assurance, the cost of complying with permit and regulatory environment laws will be greater because the impact on the project area is greater. Permits and regulations will control all aspects of the production program if the project continues to that stage. The regulatory requirements that we will have to meet will likely include: i. Ensuring that any water discharge meets drinking water standards; ii. Dust generation will have to be minimal or otherwise remediated; iii. Dumping of material on the surface will have to be re-contoured and re-vegetated with natural vegetation; iv. All material to be left on the surface will need to be environmentally benign; v. Ground water will have to be monitored for any potential contaminants; vi. The socio-economic impact of the project will have to be evaluated and if deemed negative, will have to be re-mediated; and vii. There will have to be an impact report of the work on the local fauna and flora including a study of potentially endangered species. WHERE YOU CAN GET ADDITIONAL INFORMATION We file annual, quarterly and current reports, proxy statements and other information with the SEC. You may read and copy our reports or other filings made with the SEC at the SEC’s Public Reference Room, located at treet, N.E., Washington, DC 20549. You can obtain information on the operations of the Public Reference Room by calling the SEC at 1-800-SEC-0330. You can also access these reports and other filings electronically on the SEC’s web site, www.sec.gov. ITEM 1A.RISK FACTORS We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES ITEM 3.LEGAL PROCEEDINGS We know of no material, existing or pending legal proceedings against our company, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which our director, officer or any affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to our interest. ITEM 4.[MINE SAFETY DISCLOSURES] 7 PART II ITEM 5. MARKET FOR THE COMPANY’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Common Stock Our common stock had been quoted on the OTC Bulletin Board since October 2, 2015 under the symbol PCFP.OB”. The following table sets forth the high and low bid prices for our Common Stock per quarter as reported by the OTCBB for the quarterly periods indicated below based on our fiscal year end of January 31, 2016. These prices represent quotations between dealers without adjustment for retail mark-up, markdown or commission and may not represent actual transactions. Fiscal Quarter High Low First Quarter (February 1, 2015– April 31,2015) $0 $0 Second Quarter (May1, 2015– July 31, 2015) $0 $0 Third Quarter (August 1, 2015– October 31, 2015) $0 $0 Fourth Quarter (November 1, 2015–January 31, 2016) $0 $0 Record Holders As of January 31, 2016, an aggregate of 8,390,000 shares of our Common Stock were issued and outstanding and were owned by approximately 37 holders of record, based on information provided by our transfer agent. Recent Sales of Unregistered Securities None. Re-Purchase of Equity Securities None. Dividends We have never declared or paid any cash dividends on our common stock. We currently intend to retain future earnings, if any, to finance the expansion of our business. As a result, we do not anticipate paying any cash dividends in the foreseeable future. Securities Authorized for Issuance Under Equity Compensation Plans None. 8 ITEM 6.SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These forward-looking statements are not historical facts but rather are based on current expectations, estimates and projections. We may use words such as “anticipate,” “expect,” “intend,” “plan,” “believe,” “foresee,” “estimate” and variations of these words and similar expressions to identify forward-looking statements. These statements are not guarantees of future performance and are subject to certain risks, uncertainties and other factors, some of which are beyond our control, are difficult to predict and could cause actual results to differ materially from those expressed or forecasted. You should read this report completely and with the understanding that actual future results may be materially different from what we expect. The forward-looking statements included in this report are made as of the date of this report and should be evaluated with consideration of any changes occurring after the date of this Report. We will not update forward-looking statements even though our situation may change in the future and we assume no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. RESULTS OF OPERATIONS Working Capital January 31, 2016 January 31, 2015 Current Assets $ $ Current Liabilities $ $ Working Capital $ ) Cash Flows Year Ended Year Ended January 31, 2016 January 31, 2015 Cash Flows used in Operating Activities $ ) $ ) Cash Flows used in Investing Activities - - Cash Flows provided by Financing Activities Net Change During Period $ ) $ Operating Revenues We have not generated any revenues since inception. 9 Operating Expenses and Net Loss Operating expenses for the year ended January 31, 2016 were $34,250 compared with $21,575 for the year ended January 31, 2016 and 2015. The increase in operating expenditures was a result of costs associated with filing the Company's Registration Statement and ongoing reporting requirements. Net loss for the year ended January 31, 2016 was $39,388 compared with $21,575 for the year ended January 31, 2015. The overall increase in net loss of $17,813 was attributed to the costs associated with filing the Company's Registration Statement and ongoing reporting requirements. Liquidity and Capital Resources As at January 31, 2016, the Company’s cash balance was $3,358 compared to $27,546 as at January 31, 2015 and its total assets were $3,358 compared with $35,046 as at January 31, 2015. The decrease in cash is attributed to costs associated with filing the Company's Registration Statement and ongoing reporting requirements. As at January 31, 2016, the Company had total liabilities of $29,283 compared with total liabilities of $26,721 as at January 31, 2015. The change in total liabilities was attributed to increases in accounts payable and loan from related party. As at January 31, 2016, the Company had a working capital of $(25,925) compared with $8,325 as at January 2015. The increase in working capital deficit was attributed to the costs associated with filing the Company's Registration Statement and ongoing reporting requirements. Cashflow from Operating Activities During the year ended January 31, 2016, the Company used $25,529 of cash for operating activities compared to the use of $29,075 of cash for operating activities during the year ended January 31, 2015. Cashflow from Financing Activities During the year ended January 31, 2016, the Company received $1,341 of cash from financing activities compared to $56,621 for the year ended January 31, 2015. Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. Going Concern We have not attained profitable operations and are dependent upon obtaining financing to pursue any extensive activities. For these reasons, our auditors stated in their report on our audited financial statements that they have substantial doubt that we will be able to continue as a going concern without further financing. Future Financings We will continue to rely on equity sales of our common shares in order to continue to fund our business operations. Issuances of additional shares will result in dilution to existing stockholders. There is no assurance that we will achieve any additional sales of the equity securities or arrange for debt or other financing to fund planned acquisitions and exploration activities. 10 Critical Accounting Policies We have identified certain accounting policies, described below, that are most important to the portrayal of our current financial condition and results of operations. Our significant accounting policies are disclosed in the notes to the audited financial statements included in this Annual Report. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes for the reporting period. Significant areas requiring the use of management estimates relate to the valuation of its mineral leases and claims and our ability to obtain final government permission to complete the project. Exploration Stage Enterprise Our financial statements are prepared using the accrual method of accounting. We are an exploration stage company as we devote substantially all of our efforts to acquiring and exploring mineral properties. Until such properties are acquired and developed, we will continue to prepare our financial statements and related disclosures in accordance with entities in the exploration stage. Cost of Maintaining Mineral Properties We do not accrue the estimated future costs of maintaining our mineral properties in good standing. Mineral claim acquisition and exploration costs The cost of acquiring mineral properties or claims is initially capitalized and then tested for recoverability whenever events or changes in circumstances indicate that its carrying amount may not be recoverable. Mineral exploration costs are expensed as incurred. Our exploration activities and proposed mine development are subject to various laws and regulations governing the protection of the environment. These laws are continually changing, generally becoming more restrictive. We have made, and expect to make in the future, expenditures to comply with such laws and regulations. The accumulated costs of properties that are developed in the stage of commercial production will be amortized to operations through unit-of-production depletion. Recently Issued Accounting Pronouncements The Company does not expect the adoption of any recent accounting pronouncements to have a material impact on its financial statements. Contractual Obligations We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. 11 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Financial Statements Pacificorp Holdings, Ltd. Index Report of Independent Registered Public Accounting Firm F-1 Balance Sheet F-2 Statements of Operations F-3 Statement of Stockholders' Equity (Deficit) F-4 Statement of Cash Flows F-5 Notes to the Financial Statements F-6 to F-10 12 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Pacificorp Holdings, LTD We have audited the accompanying balance sheets of Pacificorp Holdings, LTD as of January 31, 2016 and 2015, and the related statement of operations, changes in stockholders’ equity and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits include consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. Our audits include examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our audits also include assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Pacificorp Holdings, LTD as of January 31, 2016 and 2015 and the related statement of operations, changes in stockholders’ equity and cash flows for the years then ended in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has had no revenues and earnings since inception. These conditions, among others, raise substantial doubt about the Company’s ability to continue as a going concern. Management's plans concerning these matters are also described in Note 3, which includes achieving profitable operations and raising additional funds through financing. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ TAAD, LLP Walnut, CA May 16, 2016 F-1 PACIFICORP HOLDINGS, LTD. BALANCE SHEETS January 31, January 31, ASSETS Current assets: Cash $ $ Prepaid Professional Fees - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts Payable and Accrued Liabilities - Loan from Related Party Total liabilities Stockholders' equity (deficit) : Common stock; authorized 100,000,000; 8,390,000 shares at $0.001 par value issued and outstanding at January 31, 2016 and 2015 Additional Paid in Capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these financial statements F-2 PACIFICORP HOLDINGS, LTD. STATEMENTS OF OPERATIONS For the Year Ended January 31, 2016 For the Year Ended January 31, 2015 Operating Expenses: General and administrative $ $ Total Operating Expense $ $ Other expenses Interest Expense, net - Net loss $ ) $ ) Net loss per share: Basic and diluted $ $ Weighted average number of shares outstanding: Basic and diluted The accompanying notes are an integral part of these financial statements F-3 PACIFICORP HOLDINGS, LTD STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (DEFICIT) Common Stock Total Number of Additional Accumulated Shareholders' Shares Par Value Paid in Capital Deficit Equity BALANCE OCTOBER 6, 2014 (INCEPTION) - Shares subscribed at $0.001 Shares subscribed at $0.01 Net loss ) ) BALANCE JANUARY 31, 2015 $ $ $ ) $ Interest Expense Net loss ) ) BALANCE JANUARY 31, 2016 $ ) $ ) The accompanying notes are an integral part of these financial statements F-4 PACIFICORP HOLDINGS, LTD. STATEMENTS OF CASH FLOWS For the Year Ended January31, 2016 For the Year Ended January31, 2015 Cash flow from operating activities: Net loss $ ) $ ) Interest Expense Changes in operating assets and liabilities Prepaid expenses ) Accounts Payable and Accrued Expenses Net cash used in operating activities ) ) Cash flows from financing activities: Cash received from stock subscriptions - Loan from related party Net cash provided by financing activities Increase in cash during the period ) Cash, beginning of period - Cash, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period Taxes $
